        Case 1:04-cr-00273-RBW Document 107 Filed 04/29/20 Page 1 of 30




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                 )
                                          )
                  v.                      )                 No.    04-cr-273 (RBW)
                                          )
WILLIAM LAWSON,                           )
                                          )
            Defendant.                    )
__________________________________________)

                                  EMERGENCY
                   MOTION TO REDUCE SENTENCE PURSUANT TO
                    THE COMPASSIONATE RELEASE STATUTE
                            18 U.S.C. § 3582(c)(1)(A)(i)

       Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), Mr. William Lawson, through undersigned

counsel, respectfully requests that this Court grant him compassionate release from the

remaining one month and 10 days of his sentence, in light of his age (42) and diagnosed lung

disease (asthma) that may make him particularly susceptible to contracting and having more

serious complications from the coronavirus (COVID-19). The hospitalization and death rate for

COVID-19 increases with age, “starting … from around 40 years.” 1 Additionally, “[p]eople

with moderate to severe asthma may be at higher risk of getting very sick from COVID-19,”

including contracting “pneumonia and acute respiratory disease,” 2 which could result in a




1
        World Health Organization (WHO), Coronavirus disease 2019 (COVID-19) Situation
Report – 51 at 2, https://www.who.int/docs/default-source/coronaviruse/situation-
reports/20200311-sitrep-51-covid-19.pdf?sfvrsn=1ba62e57_8.
2
        Centers for Disease Control and Prevention (CDC), Coronavirus Disease 2019 (COVID-
19): People Who Need Extra Precautions: People Who Are at High Risk,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/asthma.html (“People Who
Are At High Risk”).


                                                1
         Case 1:04-cr-00273-RBW Document 107 Filed 04/29/20 Page 2 of 30




devastating prognosis in this time of ventilator shortage. 3 COVID-19 has now killed 30 federal

inmates, and, as of April 29, 2020, the BOP reports that an additional 2,184 inmates and staff

have tested positive. 4 Currently 12 inmates and 3 staff are reported as testing positive at Mr.

Lawson’s facility, FCI Butner Low. 5 These numbers are undoubtedly an undercount.

         Mr. Lawson’s release date is June 8, 2020. He should have been transferred to a halfway

house in March 2020, but the BOP erroneously believed that a warrant had been issued for Mr.

Lawson in 2018 (at a time when he was incarcerated). Although Mr. Lawson has now cleared up

this confusion, he has not been moved to a halfway house, likely because Hope Village, the

District’s only halfway house for men, is closing on April 30, 2020. 6 Mr. Lawson therefore asks

this Court to order his immediate release from Butner Low, so that he may live with two others

at a home in Northwest D.C., rather than at the “petri dish[]”of an institution with 1,275 inmates

and countless correctional officers, where the risks of infection cannot be overstated. 7




3
        Kyle Cheney, FEMA Tells Lawmakers Most New Ventilators Won’t Be Ready Until June,
Politico (April 2, 2020) https://www.politico.com/news/2020/04/02/fema-coronavirus-
ventilators-161840.
4
         See BOP, COVID-19 Cases, https://www.bop.gov/coronavirus/ (accessed 4/29/2020 9:00
a.m.).
5
         Id.
6
        See Justin Wm. Moyer, et al., D.C.’s only halfway house for men is ‘winding down’ amid
coronavirus concerns, The Washington Post (April 16, 2020), available at
https://www.washingtonpost.com/local/dcs-only-halfway-house-for-men-is-winding-down-amid-
coronavirus-concerns/2020/04/16/c49be3fc-8007-11ea-8de7-9fdff6d5d83e_story.html.
7
        See NPR, Barr: Federal Prisons Mustn’t Become 'Petri Dishes' For Coronavirus (Mar.
26, 2020), https://www.npr.org/sections/coronavirus-live-updates/2020/03/26/822016191/barr-
federal-prisons-mustnt-become-petri-dishes-for-coronavirus; see also BOP, FCI Butner Low,
https://www.bop.gov/locations/institutions/buf/ (accessed Apr. 29, 2020 at 3:16 p.m.).
                                                 2
          Case 1:04-cr-00273-RBW Document 107 Filed 04/29/20 Page 3 of 30




                           RELEVANT FACTS AND BACKGROUND

          In September 2005, Mr. Lawson was found guilty after a jury trial of felon-in-possession

(Count 1), and the lesser-included offenses of two counts with which he had been charged:

simple possession of crack, a lesser included misdemeanor of Count 2, and simple possession of

marijuana, a lesser included misdemeanor of Count 3. See Verdict Form (Sep. 14, 2005), ECF

No 27. This Court first sentenced Mr. Lawson to a combined 166 months of imprisonment,

which was thereafter lowered to 144 months of imprisonment. See Judgment (Feb. 8, 2006),

ECF No. 35; Order Resentencing Defendant (Mar. 13, 2008), ECF No. 62. After an appeal, in

April 2011, the sentence was lowered to time-served, to be followed by three years of supervised

release. Judgment, ECF No. 83 (Apr. 5, 2011).

          In February 2014, Mr. Lawson pleaded guilty in Case No. 13-cr-290 (BAH), to one count

of unlawful possession with intent to distribute 28 grams or more of crack cocaine. See No. 13-

cr-290 (BAH), ECF No. 6 (Plea Ag’t). The PSR in that case indicated that Mr. Lawson was born

with and continued to suffer from chronic asthma. See No. 13-cr-290 (BAH), PSR ¶62. He was

sentenced to 70 months of imprisonment, to be followed by 60 months of supervised release.

See No. 13-cr-290 (BAH), ECF No. 18. According to the BOP’s Designation and Sentence

Computation Center (DSCC), this sentence began to run on June 6, 2014.

          This Court revoked Mr. Lawson’s supervised release in this case in June 2014, and

imposed a 24-month term of imprisonment, consecutive to the 70-month sentence in No. 13-cr-

290, with no supervised release to follow. See Judgment on Revocation (Jun. 26, 2014), ECF

No. 90.




                                                  3
        Case 1:04-cr-00273-RBW Document 107 Filed 04/29/20 Page 4 of 30




       Counsel has repeatedly called and emailed Butner Low to make contact with her client

but been unsuccessful. 8 With no way of knowing whether Mr. Lawson had requested either

compassionate release or home confinement from his institution, on April 29, 2020, counsel

submitted a compassionate release request, as well as a request that Mr. Lawson be considered

for home confinement for the remainder of his sentence, to the Warden of Butner Low. See Ex.

A.

       DSCC has informed counsel that Mr. Lawson has completed the 70-month sentence in

No. 13-cr-290 and is now serving the 24-month consecutive sentence in this case. His current

projected release date is June 8, 2020.

                             APPLICABLE LEGAL PRINCIPLES

       In the First Step Act of 2018, Pub. L. 115-391 (Dec. 21, 2018), Congress amended 18

U.S.C. § 3582(c)(1)(A)(i) to allow a defendant to file a motion for a reduction of sentence based

on extraordinary and compelling reasons. Prior to this amendment, the BOP was the sole entity

allowed to file such a request. Now, a defendant may file such a motion “after the defendant has

fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier[.]” First Step Act § 603(b).

       Section 3582(c)(1)(A) provides, in relevant part, that the Court “may reduce the term of

imprisonment, after considering the factors set forth in [18 U.S.C. §] 3553(a) to the extent they

are applicable, if it finds that—”




8
        Counsel has been in contact with Mr. Lawson’s girlfriend, with whom he will live upon
his release, to confirm his asthma diagnosis and what occurred relating to his halfway house
designation. Once counsel receives any medical records supporting the asthma diagnosis and
any other relevant prison records, counsel will file them with the Court.
                                                 4
        Case 1:04-cr-00273-RBW Document 107 Filed 04/29/20 Page 5 of 30




       (i)     extraordinary and compelling reasons warrant such a reduction; or

       (ii)    the defendant is at least 70 years of age, has served at least 30 years in
               prison, pursuant to a sentence imposed under section 3559(c), for the
               offense or offenses for which the defendant is currently imprisoned, and a
               determination has been made by the Director of the Bureau of Prisons that
               the defendant is not a danger to the safety of any other person or the
               community, as provided under section 3142(g);

       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission[.]

18 U.S.C. § 3582(c)(1)(A).

       The Sentencing Commission’s applicable guidance was issued before the passage of the

First Step Act and has not been amended to account for the statutory changes to § 3582.

Accordingly, courts have held that “the most sensible interpretation of the Sentencing

Commission’s guidance in light of Congress’s recent statutory amendments is that ‘the

Commission’s existing policy statement provides helpful guidance on the factors that support

compassionate release, although it is not ultimately conclusive.’” United States v. Bucci, 409 F.

Supp. 3d 1, 2 (D. Mass. 2019) (quoting United States v. Fox, No. 2:14-cr-03-DBH, 2019 WL

3046086, at *5 (D. Me. July 11, 2019)); see also United States v. Beck, No. 1:13-cr-186-6, 2019

WL 2716505, at *6 (M.D.N.C. June 28, 2019) (“While the old policy statement provides helpful

guidance, it does not constrain the Court’s independent assessment of whether ‘extraordinary and

compelling reasons’ warrant a sentence reduction under § 3582(c)(1)(A)(i).”).

       Tracking the language of the statute, the Guidelines suggest that a sentence reduction

may be warranted if “the court determines that—”

       (1)     (A) extraordinary and compelling reasons warrant the reduction; or

               (B) the defendant (i) is at least 70 years old; and (ii) has served at least 30
               years in prison pursuant to a sentence imposed under 18 U.S.C. § 3559(c)
               for the offense or offenses for which the defendant is imprisoned;



                                                  5
        Case 1:04-cr-00273-RBW Document 107 Filed 04/29/20 Page 6 of 30




       (2)     the defendant is not a danger to the safety of any other person or to the
               community, as provided in 18 U.S.C. § 3142(g); and

       (3)     the reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13.

       According to the Guidelines application notes, “extraordinary and compelling reasons

exist” when the defendant is (1) “suffering from a terminal illness (i.e., a serious and advanced

illness with an end of life trajectory),” though “[a] specific prognosis of life expectancy (i.e., a

probability of death within a specific time period) is not required,” Id. appl. n. 1(A)(ii); or (2)

“suffering from a serious physical or medical condition,” “suffering from a serious functional or

cognitive impairment,” or “experiencing deteriorating physical or mental health because of the

aging process” “that substantially diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which he or she is not expected to

recover,” Id. appl. n. 1(A)(ii). Extraordinary and compelling reasons also exist when “[t]he

defendant (i) is at least 65 years old; (ii) is experiencing a serious deterioration in physical or

mental health because of the aging process; and (iii) has served at least 10 years or 75 percent of

his or her term of imprisonment, whichever is less.” Id. appl. n. 1(B).

       However, a sentence reduction may also be warranted for “[o]ther [r]easons,” such as

where “there exists in the defendant’s case an extraordinary and compelling reason other than, or

in combination with,” his medical condition and/or age. Id. appl. n. 1(D). 9



9
        To the extent that application note 1(D) restricts “other reasons” to those “as determined
by Director of BOP,” it conflicts with the First Step Act’s statutory amendments and does not
apply. See United States v. Cantu, 2019 WL 2498923, at *4 (S.D. Tex. June 17, 2019). Instead,
“[r]ead in light of the First Step Act, it is consistent with the old policy statement and with the
Commission guidance more generally for courts to exercise similar discretion as that previously
reserved to the BOP Director in evaluating motions by defendants for compassionate release.”
Beck, 2019 WL 2716505, at *9. Even before the First Step Act, the Commission recognized
“that courts are in a ‘unique’ position to determine whether such circumstances are present.” Id.
                                                   6
        Case 1:04-cr-00273-RBW Document 107 Filed 04/29/20 Page 7 of 30




       The Guidelines application notes further provide:

       [A]n extraordinary and compelling reason need not have been unforeseen at the
       time of sentencing in order to warrant a reduction in the term of imprisonment.
       Therefore, the fact that an extraordinary and compelling reason reasonably could
       have been known or anticipated by the sentencing court does not preclude
       consideration for a reduction under this policy statement.

Id. appl. n. 2. They also recognize that “[t]he court is in a unique position to determine whether

the circumstances warrant a reduction.” Id. appl. n. 4. Thus, “[r]ead as a whole, the application

notes suggest a flexible approach which considers all relevant circumstances.” Beck, 2019 WL

2716505, at *8.

       The BOP program statement on compassionate release is relevant only to the extent that

its criteria are broader than those described in the Guidelines. See U.S.S.G. § 1B1.13, appl. n.

1(D) (instructing that the Director of the BOP may designate additional “extraordinary and

compelling reason[s]”). It generally parallels the policies in the Guidelines. See PS 5050.50,

Compassionate Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§

3582 and 4205(g) (“BOP Program Statement”), at pp. 4-7 (Jan. 17, 2019) (providing

compassionate release consideration for inmates with “terminal” or “debilitated” medical

conditions). The statement also recognizes that a sentence reduction may be warranted for

“Elderly Inmates,” including those “age 65 or older who have served the greater of 10 years or

75% if the term of imprisonment to which the inmate was sentenced.” Id. at p. 6 (noting “[t]hese

criteria are different from those provided in [§] 3582(c)(1)(A)(ii)”). 10



at *9 & n.11; U.S.S.G. § 1B1.13 appl. n. 4.
10
          But see The Impact of an Aging Inmate Population on the Federal Bureau of Prisons,
Office of Inspector General, U.S. Dep’t of Just. (“Aging Inmate Population”) at 45-46 (May
2015) (Rev. Feb. 2016), https://oig.justice.gov/reports/2015/e1505.pdf (concluding that these
criteria for elderly inmates are unclear, confusing, and overly-restrictive).


                                                  7
        Case 1:04-cr-00273-RBW Document 107 Filed 04/29/20 Page 8 of 30




       Notably, the First Step Act “was enacted to further increase the use of compassionate

release and . . . explicitly allows courts to grant such motions even when BOP finds they are not

appropriate.” Beck, 2019 WL 2716505, at *6. Indeed, by permitting defendants to file sentence

reduction motions directly with the sentencing court, regardless of whether the BOP has weighed

in, the First Step Act reflects Congress’s aim to diminish the BOP’s control over compassionate

release. See United States v. Cantu, 2019 WL 2498923, at *4 (S.D. Tex. June 17, 2019)

(explaining that “defendants no longer need the blessing of the BOP to bring such motions”).

       This Court may determine whether a defendant’s conditions are extraordinary and

compelling independent of those reasons provided by the Commission or the BOP. Courts have

concluded that, after passage of the First Step Act, compassionate release is not limited by the

Commission’s or the BOP’s understanding of “extraordinary and compelling reasons,” and that

courts can thus determine those reasons. See United States v. Urkevich, 2019 WL 6037391, at *3

(D. Neb. Nov. 14, 2019); United States v. Bellamy, 2019 WL 3340699, at *2 n. 5 (D. Minn. July

25, 2019) (citing lower court decisions); Beck, 2019 WL 2716505, at *5-6 (noting the First Step

Act “was enacted to further increase the use of compassionate release and . . . explicitly allows

courts to grant such motions even when BOP finds they are not appropriate”); Cantu, 2019 WL

2498923, at *3-5.

                                          ARGUMENT

I.     THIS COURT HAS JURISDICTION TO DECIDE THIS MOTION AND ANY
       FAILURE TO COMPLY WITH THE BOP’S EXHAUSTION REQUIREMENTS
       SHOULD BE EXCUSED.

       Counsel submitted a compassionate release request with the Warden of Butner Low for

Mr. Lawson on April 29, 2020. This Court need not, however, wait to decide this motion. This

Court should excuse compliance with the BOP’s administrative exhaustion requirements, which



                                                 8
          Case 1:04-cr-00273-RBW Document 107 Filed 04/29/20 Page 9 of 30




take at least 30 days and can go on much longer, given the documented and serious national

emergency. See Hendricks v. Zenon, 993 F.2d 664, 672 (9th Cir. 1993) (quoting Granberry v.

Greer, 481 U.S. 129, 134 (1987)) (recognizing that “exceptional circumstances of peculiar

urgency” can excuse exhaustion).

          The exhaustion requirement found in 18 U.S.C. § 3582(c)(1)(A) does not limit a federal

court’s jurisdiction to grant a reduction in sentence; it is a “claims processing” rule that “merely

controls who—the BOP or defendant—may move for compassionate release and when such a

motion may be made. It simply delineates the process for a party to obtain judicial review, not

referring to the adjudicatory capacity of courts.” United States v. Haney, No. 19-cr-541 (JSR),

2020 WL 1821988, at *2 (S.D.N.Y. Apr. 13, 2020). Thus, it can be waived. Id. at *3. See also

United States v. Russo, No. 16-cr-441 (LJL), 2020 WL 1862294, at *4 (S.D.N.Y. Apr. 14, 2020)

(same).

          As many federal courts have now ruled, the exhaustion requirement contained in 18

U.S.C. § 3582(c) is not absolute, and it may be waived in certain extraordinary circumstances,

which describes the threat posed by the COVID-19 pandemic. United States v. Smith, No. 12

CR. 133 (JFK), 2020 WL 1849748, at *2 (S.D.N.Y. Apr. 13, 2020); Haney, 2020 WL 1821988,

at *4 (“in the extraordinary circumstances now faced by prisoners as a result of the COVID-19

virus and its capacity to spread in swift and deadly fashion, the objective of meaningful and

prompt judicial resolution is clearly best served by permitting Haney to seek relief before the 30-

day period has elapsed.”); United States v. Sawicz, No. 08 Cr. 287 (ARR), 2020 WL 1815851

(E.D.N.Y. Apr. 10, 2020); United States v. McCarthy, No. 3:17-CR-0230 (JCH), 2020 WL

1698732, at *4 (D. Conn. Apr. 8, 2020) (excusing exhaustion requirement because “[e]ven a few

weeks’ delay carries the risk of catastrophic health consequences” for prisoner in high risk



                                                  9
        Case 1:04-cr-00273-RBW Document 107 Filed 04/29/20 Page 10 of 30




group); United States v. Zukerman, No. 16 CR. 194 (AT), 2020 WL 1659880, at *4 (S.D.N.Y.

Apr. 3, 2020) (waiving exhaustion requirement, given defendant’s advanced age, health

conditions putting him in a high risk group for complications and death resulting from COVID-

19, and fact that he was in a detention facility where prisoners live in crowded conditions);

United States v. Perez, No. 17 Cr. 513-3, 2020 WL 1546422, at *2 (S.D.N.Y. Apr. 1, 2020)

(waiving § 3582(c)(1)(A)’s exhaustion requirement where delay carried the risk of the vulnerable

defendant contracting COVID-19); United States v. Colvin, No. 19 Cr. 179, 2020 WL 1613943,

at *2 (D. Conn. Apr. 2, 2020) (“[I]n light of the urgency of [d]efendant’s request, the likelihood

that she cannot exhaust her administrative appeals during her remaining eleven days of

imprisonment, and the potential for serious health consequences, the [c]ourt waives the

exhaustion requirement of Section 3582(c)(1)(A).”); see also Matter of Extradition of Toledo

Manrique, No. 19-MJ-71055, 2020 WL 1307109, at *1 (N.D. Cal. Mar. 19, 2020) (refusing to

delay consideration of release to await evidence of an outbreak in the jail because that “may be

too late”).

        This Court should waive the exhaustion requirement because Mr. Lawson only has 40

days left of his sentence and his health and life would be at risk if the Court were to wait 30 days.

See United States v. Powell, No. 94-cr-316, ECF No. 98 (Mar. 28, 2020) (waiving exhaustion

under § 3582(c)(1)(A) where the inmate had not filed a compassionate release request, finding

that “requiring defendant to first seek relief through the [BOP] administrative process would be

futile”); United States v. Jennings, No. 18-cr-17 (TSC), ECF No. 30 (Apr. 22, 2020) at 2-4

(finding exhaustion requirement to be non-jurisdictional and waived in this circumstance).




                                                 10
       Case 1:04-cr-00273-RBW Document 107 Filed 04/29/20 Page 11 of 30




II.    THE COVID-19 GLOBAL PANDEMIC IS AN EXTRAORDINARY AND
       COMPELLING REASON TO GRANT MR. LAWSON COMPASSIONATE
       RELEASE.

       A. The Emergence of COVID-19, By Itself, is An Extraordinary Circumstance.

       On March 11, 2020, the World Health Organization (“WHO”) officially classified the

spread of COVID-19, the disease caused by the novel coronavirus, as a pandemic. 11 On March

13, 2020, the President of the United States declared the COVID-19 outbreak a national

emergency under the National Emergencies Act, 50 U.S.C. §§ 1601 et seq. 12 Several days later,

the White House issued guidance recommending that gatherings of ten or more persons be

canceled or postponed. 13 As of April 27, 2020, “316 million people in at least 42 states, three

counties, 10 cities, the District of Columbia and Puerto Rico are being urged to stay home” and

practice social distancing when they cannot. 14

       In the weeks since these pronouncements, COVID-19 has continued to spread at an

alarming rate. As of April 27, 2020, nearly 2.8 million people have been infected globally and




11
       “WHO Characterizes COVID-19 as a Pandemic,” World Health Organization (March 11,
2020), https://bit.ly/2W8dwpS.
12
        The White House, Proclamation on Declaring a National Emergency Concerning the
Novel Coronavirus Disease (COVID-19) Outbreak (March 13, 2020),
https://www.whitehouse.gov/presidential-actions/proclemation-declaring-national-emergency-
concerning-novel-coronavirus-disease-covid-19-outbreak/.
13
       Sheri Fink, White House Takes New Line After Dire Report on Death Toll, New York
Times (March 17, 2020), https://www.nytimes.com/2020/ 03/17/us/coronavirus-fatality-rate-
white-house.html?action=click&module= Spotlight&pgtype=Homepage.
14
        Sarah Mervosh et. al, See Which States and Cities Have Told Residents to Stay at Home,
The New York Times (last updated April 20, 2020)
https://www.nytimes.com/interactive/2020/us/coronavirus-stay-at-home-order.html.


                                                  11
       Case 1:04-cr-00273-RBW Document 107 Filed 04/29/20 Page 12 of 30




over 190,000 have died. 15 In the United States, more than 900,000 people have been infected

and more than 52,000 people have died. 16 (The numbers, which increase sharply every day,

almost certainly underrepresent the true scope of the crisis in the U.S. considering the

widespread unavailability of test kits to detect the virus.) To stem the spread of the disease, the

Centers for Disease Control (CDC) broadly advised people to take basic preventive actions, such

as avoiding crowds, staying six feet away from others, keeping surfaces disinfected, and

frequently washing their hands or using hand sanitizer. 17

       At the same time, public health experts have warned that incarcerated individuals “are at

special risk of infection” and are “less able to participate in proactive measures to keep

themselves safe.” 18 Indeed, the conditions in BOP facilities provide a uniquely hospitable

environment for COVID-19 to spread. 19 Prior to March 13, 2020, when the BOP suspended




15
        World Health Organization (WHO), Coronavirus disease 2019 (COVID-19) Situation
Report – 97 at 1, https://www.who.int/docs/default-source/coronaviruse/situation-
reports/20200422-sitrep-93-covid-19.pdf?sfvrsn=35cf80d7_4.
16
        Centers for Disease Control (CDC), Cases of Coronavirus Disease (COVID-19) in the
U.S., https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html.
17
        Centers for Disease Control (CDC), Coronavirus Disease 2019 (COVID-19): How to
Protect Yourself and Others, https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-
sick/prevention.html.

18
         “Achieving a Fair and Effective COVID-19 Response: An Open Letter to Vice-President
Mike Pence, and Other Federal, State, and Local Leaders from Public Health and Legal Experts
in the United States” (March 2, 2020),
https://law.yale.edu/sites/default/files/area/center/ghjp/documents/final_covid-
19_letter_from_public_health_and_legal_experts.pdf.

19
        Joseph A. Bick, Infection Control in Jails and Prisons, Clinical Infectious Diseases
45(8): 1047-1055 (2007), https://doi.org/10.1086/521910; Keegan Hamilton, Sick Staff, Inmate
Transfers, and No Tests: How the U.S. is Failing Federal Inmates as Coronavirus Hits, Vice
(Mar. 24, 2020), https://www.vice.com/en_us/article/jge4vg/sick-staff-inmate-transfers-and-no-
                                                 12
        Case 1:04-cr-00273-RBW Document 107 Filed 04/29/20 Page 13 of 30




visits for 30 days, inmates regularly engaged in social, legal and medical visits with people in the

community at a time when the novel coronavirus has already begun its spread. 20 To this day,

inmates must share communal living spaces, such as cells, recreation rooms, dining halls,

libraries, and exercise yards. To make matters worse, hand sanitizer, an effective disinfectant

recommended by the CDC to reduce transmission, is deemed forbidden “contraband” in BOP

facilities because of its alcohol content. 21

        Recognizing the unique risks that correctional facilities pose to both inmates and

employees, members of Congress asked the BOP on March 18, 2020, to allow for the immediate

release of “federal inmates who are vulnerable to COVID-19 (for instance, persons who are

pregnant, who are 50 years old and older, and who suffer from chronic illnesses like asthma,

cancer, heart disease, lung disease, diabetes, HIV, or other diseases that make them vulnerable to

COVID-19 infection).” 22 The following week, Attorney General Barr urged the Director of the




tests-how-the-us-is-failing-federal-inmates-as-coronavirus-hits (“Sick Staff, Inmate Transfers,
and No Tests”).

20
        BOP, Federal Bureau of Prisons Covid-19 Action Plan,
https://www.bop.gov/resources/news/20200313_covid-19.jsp.

21
        Keri Blakinger & Beth Schwarzapfel, How Can Prisons Contain Coronavirus When
Purell is Contraband?, ABA Journal (March 13, 2020),
https://www.abajournal.com/news/article/when-purell-is-contraband-how-can-prisons-contain-
coronavirus.

22
         Press Release, Nadler & Bass Demand Answers from DOJ About Federal Bureau of
Prisons & U.S. Marshals Service Response to Coronavirus (Mar. 19, 2020),
https://judiciary.house.gov/news/documentsingle.aspx?DocumentID=2885 (“DOJ and BOP must
also do all they can to release as many people as possible who are currently behind bars and at
risk of getting sick. Pursuant to 18 U.S.C. 3582(c)(1)(A), the Director of the Bureau of Prisons
may move the court to reduce an inmate’s term of imprisonment for ‘extraordinary and
compelling reasons.’”).


                                                13
       Case 1:04-cr-00273-RBW Document 107 Filed 04/29/20 Page 14 of 30




BOP to prioritize home confinement for such vulnerable individuals. 23 On March 27, 2020,

more than 400 former DOJ leaders, attorneys, and federal judges sent an open letter to the

President, asking that he take immediate action to reduce the population in correctional facilities

to prevent the catastrophic spread of COVID-19, in particular by commuting the sentences of

elderly or medically vulnerable inmates, including those with asthma. 24 The same day, dozens

of leading public health experts made a similar request, asking the President to commute the

sentences of all medically vulnerable people. 25 That so many stakeholders have come together

to ask for the release of medically vulnerable inmates underscores the extraordinary nature of

this pandemic.

       B. The Inability of the Bureau of Prisons to Contain COVID-19 is a Compelling
       Reason to Grant Compassionate Release.

       Like cruise ships and nursing homes, prisons are “closed settings [that] have long been

known to be associated with high transmission probabilities for infectious diseases.” See Ex. B

(DC Medical and Public Health School Faculty COVID-19 Letter) at 3. Despite the BOP’s

lagging efforts to take precautionary measures, it has proven itself woefully unprepared to

contain the virus’s spread. The number of staff and inmates within the BOP who have tested

positive for COVID-19 has nearly doubled every few days over the past weeks. In fact, as of the


23
      AG Barr, Prioritization of Home Confinement as Appropriate Response to COVID-19
Pandemic (Mar. 26, 2020), https://www.justice.gov/file/1262731/download.
24
         Letter to President Donald J. Trump of Former United States Attorneys, Federal Judges,
Assistant United States Attorneys, and DOJ Lawyers and Leaders, (March 27, 2020)
https://fairandjustprosecution.org/wp-content/uploads/2020/03/Letter-to-Trump-from-DOJ-and-
Judges-FINAL.pdf.

25
         Letter to President Donald J. Trump of Public Health Experts (March 27, 2020)
https://thejusticecollaborative.com/wp-content/uploads/2020/03/Public-Health-Expert-Letter-to-
Trump.pdf.


                                                14
          Case 1:04-cr-00273-RBW Document 107 Filed 04/29/20 Page 15 of 30




date of this filing, the BOP reports that 2,184 inmates and staff have tested positive for COVID-

19; in addition, 30 federal inmates have died while in custody. 26 Butner Low itself has 15 cases,

though it is within a complex with many times that number. 27 “[M]ore than a dozen workers in

the Bureau of Prisons” have reported that “federal prisons are ill-prepared for a coronavirus

outbreak,” while staff at one low-security facility described a potential outbreak as “mass chaos,”

and confirmed that BOP is “just not prepared to handle something of that nature.” As the

following charts make clear, the COVID-19 pandemic is growing exponentially within the

BOP. 28




26
          See BOP, COVID-19 Cases, https://www.bop.gov/coronavirus/ (accessed 4/29/2020 4:10
p.m.).
27
          Id.
28
          Information updated daily at https://federaldefendersny.org/
                                                  15
Case 1:04-cr-00273-RBW Document 107 Filed 04/29/20 Page 16 of 30




                               16
       Case 1:04-cr-00273-RBW Document 107 Filed 04/29/20 Page 17 of 30




       These statistics are undoubtedly an undercount. In prison, just as in the rest of the United

States, there are not enough tests. 29 But in three institutions that have now instituted wider

testing, the numbers are staggering:




29
        See Katie Thomas, The Latest Obstacle to Getting Tested? A Shortage of Swabs and Face
Masks, N.Y. Times (Mar. 18, 2020), https://www.nytimes.com/2020/03/18/health/coronavirus-
test-shortages-face-masks-swabs.html; Lauren Webber et al., Testing Swabs Run In Short Supply
As Makers Try To Speed Up Production, NPR (Mar. 18, 2020),
https://www.npr.org/sections/health-shots/2020/03/18/817801222/testing-swabs-run-in-short-
supply-as-makers-try-to-speed-up-production; Matthew Perone, US virus testing faces new
headwind: Lab supply shortages, ABC News (Mar. 21, 2020); Robert P. Baird, Why Widespread
Coronavirus Testing Isn’t Coming Anytime Soon, The New Yorker (Mar. 24, 2020),
https://www.newyorker.com/news/news-desk/why-widespread-coronavirus-testing-isnt-coming-
anytime-soon; Steven Mufson et al., The scramble for the rapid coronavirus tests everybody
wants, Washington Post (Apr. 1, 2020),
https://www.washingtonpost.com/health/2020/04/01/scramble-rapid-coronavirus-tests-
everybody-wants/.


                                                 17
         Case 1:04-cr-00273-RBW Document 107 Filed 04/29/20 Page 18 of 30




          INSTITUTION                   POSITIVE CASES PRE-          POSITIVE CASES POST-
                                        WIDESPREAD TESTING           WIDESPREAD TESTING
                                         (as of April 24, 2020) 30    (as of April 29, 2020) 31
 Fort Worth FMC                                    132                          453

 Terminal Island FCI                               70                           242

     Butner Medium I                               47                           221



This suggests that the 15 cases listed currently for Butner Low on the BOP’s website may be a

lack of testing, not a lack of cases.

         What is more, inconsistencies and anomalies in the BOP’s accounting abound. The BOP

has undermined its credibility time and again by failing to provide accurate and transparent

accounting of the number of infections in the BOP system. For one, the BOP provides only a

snapshot of a moment in time with its numbers. The BOP removes patients who it deems as

“recovered” from the positive cases at each institution, making it impossible to know the

cumulative number of positive cases at Butner Low since the outbreak began. For another, the

BOP finally confirmed last week what many advocates had long suspected: “that the bureau’s

case tracking does not include the privately run prisons,” which have “a combined capacity for

nearly 17,600 inmates.” 32 The Bureau “did not say why,” 33 and indeed there is no reasonable

explanation except that the BOP wants to artificially keep the numbers low. “‘This is just


30
         See Ex. E (April 24, 2020 BOP COVID-19 Cases).
31
         See Ex. F (April 29, 2020 BOP COVID-19 Cases).
32
        Dan Kane, A second federal prison in NC has coronavirus cases, and U.S. officials aren’t
tracking it, News & Observer (Apr. 19, 2020),
https://www.newsobserver.com/news/local/article242125516.html.
33
         Id.


                                                   18
       Case 1:04-cr-00273-RBW Document 107 Filed 04/29/20 Page 19 of 30




another example of dereliction of duty as it relates to the safety of that population that’s

incarcerated by our government[.]’” 34

       Indeed, some BOP institutions have opted to keep some inmate and staff deaths “off the

books” completely. At USP Lompoc, an inmate that appeared to have contracted COVID-19,

was put on a bus home (even though he was too sick to walk), only to die thereafter, and is thus

not counted as a USP Lompoc death. 35 Similarly, on April 17, 2020, a 39-year-old staff member

at USP Atlanta died suddenly in her home of COVID-19. 36 The BOP confirmed the staff

member’s death to a news outlet, but as of Thursday, April 23, 2020, the BOP failed to include

this staff member on its COVID-19 website. 37 Importantly, the press reports that, according to a

news release provided by the prison (but not anywhere accessible to others), the deceased staff

member “had been successfully screened prior to entry [into the prison] and was asymptomatic”

the Friday before she was found dead in her home. 38 What is more, “four correctional officers at


34
       Id.
35
        Cal Coast Times, Lompoc prison inmate dies amid worsening coronavirus outbreak (Apr.
17, 2020), https://calcoasttimes.com/2020/04/17/lompoc-prison-inmate-dies-amid-worsening-
coronavirus-outbreak/; Richard Winton, Coronavirus outbreak at Lompoc prison is the worst in
the nation: 69 inmates, 25 staff infected, LA Times (Apr.16, 2020),
https://www.latimes.com/california/story/2020-04-16/coronavirus-outbreak-at-lompoc-federal-
prison-is-worst-in-nation-with-69-inmates-25-staff-infected
36
         Cassidy McDonald, She was promoted a month before her death. Coworkers say she was
never moved into her new role, away from sick inmates, CBS News (Apr. 20, 2020),
 https://www.cbsnews.com/news/coronavirus-death-robin-grubbs-atlanta-federal-penitentiary-
workers-criticize-covid-19-response/ (“She was promoted a month before her death.”)
37
       See BOP, COVID-19 Cases, https://www.bop.gov/coronavirus/ (last accessed 4/22/2020
10:57 a.m.).
38
        WSBTV.com News Staff, Atlanta Federal Penitentiary employee found dead tested
positive for coronavirus, WSBTV (Apr. 17, 2020),
https://www.wsbtv.com/news/local/atlanta/atlanta-federal-penitentiary-employee-found-dead-
tested-positive-coronavirus/UMVOBY6WZVCKHEOGLBHAIESLHU/.
                                                 19
       Case 1:04-cr-00273-RBW Document 107 Filed 04/29/20 Page 20 of 30




USP Atlanta [] complained of insufficient access to protective equipment and inconsistent

communication about how many staff and inmates were infected at any given time.” 39

       That the BOP wishes to keep the numbers low at the expense of accuracy, transparency,

and staff and inmates’ health is supported by the fact that, in at least one facility, BOP has

declared all inmates presumptively infected, stopped testing altogether, and is refusing to release

infection estimates. 40 In another, the president of the correctional officers union estimates

inmate infection at 600% of BOP’s public number. 41 One BOP employee told news reporters

that “the Bureau is playing with these numbers . . . , if they don’t test ‘em and they don’t get

confirmed they don’t have to be reported.” 42 At one facility where six inmates have already died

of COVID-19, which houses a total of 2,421 inmates, the government recently revealed that the




39
        She was promoted a month before her death,
https://www.cbsnews.com/news/coronavirus-death-robin-grubbs-atlanta-federal-penitentiary-
workers-criticize-covid-19-response/.
40
         Nicholas Chrastil, Louisiana Federal Prison No Longer Testing Symptomatic Inmates for
Coronavirus Due To ‘Sustained Transmission,’ The Lens (Mar. 31, 2020),
https://thelensnola.org/2020/03/31/louisiana-federal-prison-no-longer-testing-symptomatic-
inmates-for-coronavirus-due-to-sustained-transmission/ (hereinafter, “Louisiana Prison No
Longer Testing”) (“But the spokesperson said that the BOP would not be releasing the number of
presumed positive cases, making it impossible to know how many prisoners at the facility have
actually contracted the virus.”).
41
        Staff report, Elkton union president reports different COVID-19 stats than Federal
Bureau of Prisons, WKBN News, Lisbon Ohio (Apr. 9, 2020),
https://www.wkbn.com/news/coronavirus/elkton-union-president-reports-different-covid-19-
stats-than-federal-bureau-of-prisons/ (stating that BOP was reporting just 10 inmate infections,
but the union president had said management inside the prison gave “different numbers”: 67
positive or symptomatic and isolated, 44 hospitalized, 14 on ventilators, 12 staff infected, three
dead).
42
         Louisiana Federal Prison No Longer Testing,
https://thelensnola.org/2020/03/31/louisiana-federal-prison-no-longer-testing-symptomatic-
inmates-for-coronavirus-due-to-sustained-transmission/


                                                 20
       Case 1:04-cr-00273-RBW Document 107 Filed 04/29/20 Page 21 of 30




facility only had 55 coronavirus tests, had only actually tested 37 inmates, and had only recently

received 25 additional “rapid tests,” though it now expected 25 more each week. 43 Indeed, at

this facility, when the BOP listed on its website that there were 59 confirmed cases, “[o]fficials

suspect[ed] another 207 have it.” 44

       Even if the numbers were accurate, the BOP is failing in its duty to protect inmates and

staff from this pandemic, which in turn has threatened surrounding communities. Since the start

of the pandemic, reports have poured in citing BOP’s incompetence at every level, including

non-existent education to the inmates and correctional officers about the spread of the virus,

dubious staffing decisions that undermine the safe-keeping of quarantined inmates, and

inadequate testing to confirm credible numbers of cases. 45 The BOP cannot contain the virus,

just as the rest of the world has been unable to. The difference, importantly, is that those outside

the walls of a prison have the option to protect themselves by sheltering at home and avoiding

close contact with others—steps that can mean the difference between life and death.


43
         Eric Heisig, Judge grills federal prisons lawyer on lack of coronavirus tests at Ohio
facility in wake of Trump’s claim that ‘anybody’ can get tested, Cleveland.com (last updated
Apr. 18, 2020). https://www.cleveland.com/court-justice/2020/04/judge-grills-federal-prisons-
lawyer-on-lack-of-coronavirus-tests-at-ohio-facility-in-wake-of-trumps-claim-that-anybody-can-
get-tested.html (“Judge grills federal prisons lawyer on lack of coronavirus tests”).
44
       Id.
45
         Janet Reitman, ‘Something Is Going to Explode’: When Coronavirus Strikes a Prison: An
oral history of the first fatal outbreak in the federal prison system, in Oakdale, La., The New
York Times Magazine (April 18, 2020)
https://www.nytimes.com/2020/04/18/magazine/oakdale-federal-prison-coronavirus.html; Judge
grills federal prisons lawyer on lack of coronavirus tests, https://www.cleveland.com/court-
justice/2020/04/judge-grills-federal-prisons-lawyer-on-lack-of-coronavirus-tests-at-ohio-facility-
in-wake-of-trumps-claim-that-anybody-can-get-tested.html; James Call, Correctional officers
file complaint about coronavirus at federal prison in Tallahassee, Tallahassee Democrat. (April
17, 2020), https://www.tallahassee.com/story/news/politics/2020/04/18/correctional-officers-file-
complaint-coronavirus-tallahassee-federal-prison/5152879002/


                                                 21
       Case 1:04-cr-00273-RBW Document 107 Filed 04/29/20 Page 22 of 30




       The virus is spread by asymptomatic and presymptomatic individuals, so that those

exhibiting no symptoms may pass it along to others. 46 And there is simply inadequate personal

protective equipment in prisons, just as is there on the outside. 47 Thus no matter the Bureau of

Prisons’ commitment to safety, the fact remains that “[t]he close quarters of jails and prisons, the

inability to employ effective social distancing measures, the use of shared toilets, sinks, and

showers, and the many high-contact surfaces within facilities, make transmission of COVID-19

more likely.” See Ex. B (DC Medical and Public Health School Faculty COVID-19 Letter) at 3.

       Many courts have granted compassionate release motions based, at least in part, on the

COVID-19 crisis and the BOP’s inability to contain it. United States v. Hammond, No. 1:02-cr-

00294 (BAH), ECF No. 54, (Apr. 16, 2020); United States v. Powell, No. 1:94-cr-00316 (ESH),

ECF No. 97, (Mar. 28, 2020); United States v. Carlos Curtis, No. 1:03-cr-00533 (BAH), ECF

No. 238, (April 22, 2020); United States v. Jennings, No. 18-cr-17 (TSC), ECF No. 30, (Apr. 22,

2020); United States v. Ghorbani No. 1:18-cr-00255 (PLF), ECF No. 133, (Apr. 6, 2020). See

also, e.g., United States v. Muniz, 2020 WL 1540325, at *2 (S.D. Tex. Mar. 30, 2020) (“Because

Defendant is at high-risk for severe illness from COVID-19 and because inmates in detention

facilities are particularly vulnerable to infection, the Court finds that Defendant has demonstrated

an extraordinary and compelling reason for compassionate release.”); United States v.



46
       Apoorva Mandavilli, Infected but Feeling Fine: The Unwitting Coronavirus Spreaders,
N.Y. Times (Mar. 31, 2020), https://www.nytimes.com/2020/03/31/health/coronavirus-
asymptomatic-transmission.html.
47
         See, e.g, Sick Staff, Inmate Transfers, and No Tests:
https://www.vice.com/en_us/article/jge4vg/sick-staff-inmate-transfers-and-no-tests-how-the-us-
is-failing-federal-inmates-as-coronavirus-hits; Joseph Neff & Keri Blakinger, Federal Prisons
Agency “Put Staff in Harm’s Way” of Coronavirus, The Marshall Project (Apr. 3, 2020),
https://www.themarshallproject.org/2020/04/03/federal-prisons-agency-put-staff-in-harm-s-way-
of-coronavirus.


                                                 22
       Case 1:04-cr-00273-RBW Document 107 Filed 04/29/20 Page 23 of 30




Compagna, 2020 WL 1489829, at *3 (S.D.N.Y. Mar. 27, 2020) (“Defendant’s compromised

immune system, taken in concert with the COVID-19 public health crisis, constitutes an

extraordinary and compelling reason to modify Defendant’s sentence on the grounds that he is

suffering from a serious medical condition that substantially diminishes his ability to provide

self-care within the environment of the RCC.” (citing U.S.S.G. § 1B1.13, appl. n. 1(A))); United

States v. Perez, 2020 WL 1546422, at *1 (S.D.N.Y. Apr. 1, 2020) (finding the COVID-19 “threat

. . . constitutes an extraordinary and compelling reason to reduce Perez’s sentence to time

served”); United States v. Andre Williams, No. 3:04cr95/MCR, Order at 7, ECF No. 91 (N.D.

Fla. Apr. 1, 2020) (recognizing that an outbreak of COVID-19 in Williams’ facility would likely

have fatal consequences for him” and granting compassionate release to defendant who had

served 15 years of a life sentence for repeated (at least six prior) armed bank robberies);

Rodriguez, 2020 U.S. Dist. LEXIS 58718, at *2-3 (finding, for defendant with diabetes, “nothing

could be more extraordinary and compelling than this pandemic” and “reach[ing] the inescapable

conclusion that Mr. Rodriguez must be granted ‘compassionate release’”); United States v.

Edwards, No. 6:17-cr-003-NKM, Order at 10, ECF No. 134 (W.D. Va. Apr. 2, 2020) (finding

defendant’s already strong case for compassionate release based on terminal cancer “further

substantiated with a particularized showing that he is susceptible to contracting COVID-19, and

that he is at high risk if he contracts it”); United States v. Foster, No. 1:14-cr-324-JEJ, Mem. &

Order at 7, ECF No. 191 (M.D. Pa. Apr. 3, 2020) (granting compassionate release to defendant

with chronic lung illness, who was previously denied compassionate release on same basis, in

light of COVID-19 because he “already struggles to breathe on a daily basis”, and his chronic

lung disease “may very well equate a COVID-19 diagnosis with a death sentence”), United

States v. Collins, Crim No. 10-CCB-0336, ECF 1028 (Mar 30, 2020) (granting compassionate



                                                 23
       Case 1:04-cr-00273-RBW Document 107 Filed 04/29/20 Page 24 of 30




release even when the defendant did not have an underlying medical condition because, “the

court must acknowledge the extraordinary circumstances present in the community as a result of

the COVID-19 pandemic. It is well established by public health authorities that efforts should be

made to permit social distancing and minimize the risks of transmission through close contact.”),

United States v. Grobman, No. 18-cr-20989, ECF 397 (S.D. Fla. Mar. 29, 2020) (releasing

defendant convicted of fraud in light of “extraordinary situation of a medically-compromised

detainee being housed at a detention center where it is difficult, if not impossible, for [the

defendant] and others to practice the social distancing measures which government, public health

and medical officials all advocate”); United States v. Stephens, 2020 WL 1295155 (S.D.N.Y.

Mar. 19, 2020) (releasing defendant in light of “the unprecedented and extraordinarily dangerous

nature of the COVID-19 pandemic”). 48 This Court should do the same.

       C. The Extraordinary and Compelling Circumstances of COVID-19, Coupled with
       Mr. Lawson’s Pre-Existing Condition and the Conditions at Butner Low, Warrant
       Compassionate Release.

       Mr. Lawson suffers from chronic asthma. See No. 13-cr-290 (BAH), PSR ¶62. Since the

pandemic began, it has been widely known that COVID-19 damages the lungs by “inflaming and

clogging the tiny air sacs in the lungs, choking off the body’s oxygen supply until it shuts down



48
        See also United States v. Resnick, No. 1:12-cr-152-CM, Dec. & Order Granting Comp.
Rel. at 13, ECF No. 461 (S.D.N.Y. Apr. 2, 2020) (“Releasing a prisoner who is for all practical
purposes deserving of compassionate release during normal times is all but mandated in the age
of COVID-19.”); United States v. Colvin, No. 3:19-cr-179-JBA, Ruling Granting Def.’s Mot. for
Comp. Rel., ECF No. 38 (D. Conn. Apr. 2, 2020); United States v. Huneeus, No. 1:19-cr-10117-
IT, Order, ECF No. 642 (D. Mass. Mar. 17, 2020) (granting compassionate release “in light of
the national state of emergency” and defendant’s “unique health circumstances”); United States
v. Copeland, No. 2:05-cr-135-DCN (D.S.C. Mar. 24, 2020); United States v. Marin, No. 15-cr-
252, Min. Order, ECF. No. 1326 (E.D.N.Y. Mar. 30, 2020); United States v. West, No. 1:17-cr-
390-AT-1, Corrected Order (Redacted), ECF No. 53 (N.D. Ga. Mar. 30, 2020); United States v.
Powell, No. 94-cr-316 (ESH), ECF No. 96 (Emergency Mot.), ECF No. 97 (Order) (Mar. 28,
2020) (granting unopposed motion for compassionate release in light of COVID‐19).


                                                 24
        Case 1:04-cr-00273-RBW Document 107 Filed 04/29/20 Page 25 of 30




the organs essential for life.” 49 The Centers for Disease Control has found that, “People with

moderate to severe asthma may be at higher risk of getting very sick from COVID-19 [because]

COVID-19 can affect your respiratory tract (nose, throat, lungs), cause an asthma attack, and

possibly lead to pneumonia and acute respiratory disease.” 50 And “[p]neumonia caused by the

coronavirus has had a stunning impact on the [] hospital system” in one of the most hard-hit

areas of the United States, with reports that “[b]y the time patients have noticeable trouble

breathing and present to the hospital with dangerously low oxygen levels, many will ultimately

require a ventilator.” 51

        Although, like much of what is still unknown about COVID-19, “the data analysis on the

effects of asthma is in its infancy,” health experts cite “an existing body of research that shows

the flu and milder coronaviruses exacerbate asthma.” 52 Indeed, “viral infections are the No. 1

cause of asthma flares in both children and adults under normal conditions.” 53 Additionally,



49
        Lenny Bernstein et al., Coronavirus destroys lungs. But doctors are finding its damage in
kidneys, hearts and elsewhere, Washington Post (Apr. 15, 2020),
https://www.washingtonpost.com/health/coronavirus-destroys-lungs-but-doctors-are-finding-its-
damage-in-kidneys-hearts-and-elsewhere/2020/04/14/7ff71ee0-7db1-11ea-a3ee-
13e1ae0a3571_story.html.
50
       People Who Are At Higher Risk, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/asthma.html.
51
       Richard Levitan, The Infection That’s Silently Killing Coronavirus Patients, N.Y. Times
(Apr. 20, 2020), https://www.nytimes.com/2020/04/20/opinion/coronavirus-testing-
pneumonia.html.
52
       Danny Hakim, Asthma Is Absent Among Top Covid-19 Risk Factors, Early Data Shows,
The New York Times (Apr. 16, 2020), https://www.nytimes.com/2020/04/16/health/coronavirus-
asthma-risk.html.
53
       Danny Hakim, Asthma Is Absent Among Top Covid-19 Risk Factors, Early Data Shows,
The New York Times (Apr. 16, 2020), https://www.nytimes.com/2020/04/16/health/coronavirus-
asthma-risk.html.


                                                 25
       Case 1:04-cr-00273-RBW Document 107 Filed 04/29/20 Page 26 of 30




those with asthma may confuse COVID-19 symptoms with asthmatic symptoms, leaving them

unaware they need to seek a different remedy than reaching for their inhaler. 54

       Asthma, by definition, is a lung condition in which the airways in the lungs narrow and

swell, making it difficult to breathe. The swelling can also produce extra mucus, which can

make it even more difficult to obtain an adequate oxygen supply. 55 Dr. Lakiea Wright, a

specialist in allergies and immunology at Brigham and Women's Hospital in Boston noted, “You

can imagine if a virus that causes extra inflammation gets in there, then that’s going to be worse .

. . Those are the patients who might end up on ventilators to help with breathing because Covid-

19 is doing a lot of damage in the lungs.” 56 The CDC therefore recommends that people with

asthma, avoid crowds, “stay home as much as possible to further reduce your risk of being

exposed,” and “avoid touching high-touch surfaces.” 57 Mr. Lawson can follow nearly none of

these suggestions.




54
       Sandee LaMotte, Asthma and Coronavirus: Act Now to Decrease Your Chance of a
Serious Outcome, CNN (April 21, 2020), https://www.cnn.com/2020/04/21/health/asthma-
coronavirus-wellness/index.html, (“Many of the key signs of Covid-19, such as coughing,
shortness of breath and chest tightness, are also typical symptoms of asthma. Other potential
Covid-19 signs, such as sneezing, runny nose, red eyes and fatigue, can mimic allergy
responses.”)
55
       “Patient Care & Health Information: Diseases & Conditions: Asthma” Mayo Clinic
(accessed April 21, 2020), https://www.mayoclinic.org/diseases-conditions/asthma/symptoms-
causes/syc-20369653.
56
       Sandee LaMotte, Asthma and Coronavirus: Act Now to Decrease Your Chance of a
Serious Outcome, CNN (April 21, 2020), https://www.cnn.com/2020/04/21/health/asthma-
coronavirus-wellness/index.html.
57
       People Who Are At Higher Risk, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/asthma.html.


                                                26
       Case 1:04-cr-00273-RBW Document 107 Filed 04/29/20 Page 27 of 30




        Should Mr. Lawson contract COVID-19, the results may be devastating. “The time

course of the disease can be very rapid. Individuals can show the first symptoms of infection in

as little as two days after exposure and their condition can seriously deteriorate in as little as five

days (perhaps sooner) after that.” Ex. C (Declaration of Dr. Marc Stern) at ¶4. “Vulnerable

people who are infected by the COVID-19 virus can experience severe respiratory illness, as

well as damage to other major organs. Treatment for serious cases of COVID-19 requires

significant advanced support, including ventilator assistance for respiration and intensive care

support.” Id. at ¶6. Ventilators are currently in short supply in the United States; if Mr. Lawson

falls ill, there is no guarantee that he will have access to one.

        There is currently no vaccine to prevent COVID-19 and no known cure or antiviral

treatment for COVID-19. “Social distancing and hand hygiene are the only known ways to

prevent the rapid spread of COVID-19.” See Ex. D (Declaration of Robert B. Greifinger, MD) at

¶8 (emphasis added). But even if Mr. Lawson were able to wash his hands assiduously in BOP

custody, he simply cannot socially distance in prison. The exponential infection rate of COVID-

19 and high mortality rate for those with pre-existing conditions, coupled with the proven

inability of the BOP to address a surge in cases, make clear that these are just the kind of

extraordinary and compelling circumstances that warrant a sentence reduction in this case.

III.    MR. LAWSON IS NOT A DANGER TO THE COMMUNITY AND HIS
        CONTINUED INCARCERATION IS GREATER THAN NECESSARY TO
        ACCOMPLISH THE GOALS OF SENTENCING.

        The § 3553(a) factors also support compassionate release. Mr. Lawson is a non-violent

offender who is not a danger to the community. He has already completed his sentence in Case

No. 13-cr-290 (BAH), which gave rise to this revocation sentence. His offense in Case No. 13-

cr-290 (BAH) was non-violent, as was his original offense in the instant case. Mr. Lawson is at



                                                  27
        Case 1:04-cr-00273-RBW Document 107 Filed 04/29/20 Page 28 of 30




a low security institution, and has 40 days left of his revocation sentence to serve. He would

have been at a halfway house by now had the BOP not misidentified him as having a detainer

and Hope Village not been slated to close.

        In the alarming crisis that is unfolding, the universally-recommended antidote has been to

release those whose continued incarceration is not necessary to protect the public so that

correctional institutions can better protect those who need to stay incarcerated through this

pandemic. Experts agree that the “release of detainees who present a low risk of harm to the

community is [] an important mitigation strategy” for Butner Low and the community as a

whole, because, by shrinking the inmate population, “it allows for greater social distancing,

which reduces the chance of spread if the virus is introduced; it allows easier provision of

preventive measures such as soap for handwashing, cleaning supplies for surfaces, frequent

laundering and showers, etc.; and it helps prevent overloading the work of detention staff such

that they can continue to ensure the safety of detainees.” See Ex. C (Declaration of Dr. Marc

Stern) at ¶9. 58

        “Any limited risk [to releasing Mr. Lawson one month early] can be mitigated by

supervision.” Bellamy, 2019 WL 3340699, at *6. Indeed, Mr. Lawson will be on strict

conditions of supervision upon her release for a 5-year period of time in Case No. 13-cr-290



58
        “[A]ll prisoners, even those that remain detained, benefit from the release of some
inmates to counter overcrowding because the detained inmates are that system’s next potential
victims.” Banks v. Booth, Case No. 20-cv-00849, 2020 WL _______, *8-9 (D.D.C. April 19,
2020) (internal quotations omitted). “No man’s health is an island. If Plaintiffs contract COVID-
19, they risk infecting others inside the DOC facilities,” and “also risk infecting DOC staff
members who work inside DOC facilities but also live in the community, thus increasing the
number of people vulnerable to infection in the community at large . . . if Plaintiffs contract
COVID-19 and experience complications, they will be transported to community hospitals—
thereby using scarce community resources (ER beds, general hospital beds, ICU beds). As such,
ordering Defendants to take precautions to lower the risk of infections for Plaintiffs also benefits
the public.” Id. (internal quotations and citations omitted).
                                                 28
           Case 1:04-cr-00273-RBW Document 107 Filed 04/29/20 Page 29 of 30




(BAH) A reduction of Mr. Lawson’s revocation sentence to time served would not diminish the

seriousness of his offense, nor would it place the public in any danger, and because of his age,

asthma, and the COVID-19 pandemic, “a longer sentence would be greater than necessary to

serve those purposes.” Beck, 2019 WL 2716505, at *12. The extraordinary and compelling

circumstances presented by the uncontrolled spread of COVID-19—compounded by the

heightened risks faced by Mr. Lawson, in particular, whose ability to engage in basic self-

protective measures is restricted and whose underlying lung disease pose grave concerns—

warrant relief. 59

     IV.      MR. LAWSON’S RELEASE PLAN

           Upon his release, Mr. Lawson will reside in Northwest Washington, D.C., with his

girlfriend and his girlfriend’s child, both of whom are healthy; counsel can provide probation

with the address and telephone number upon request. Mr. Lawson will be able to find work

through his union, Painters and Allied Trades (Local Union 1963/51).

                                          CONCLUSION

           “People do not stop being human the day they are sentenced. Although some have made

terrible choices or engaged in reprehensible behavior, the sentence they received for their crime

did not include contracting COVID-19 and death.” 60 For the foregoing reasons, Mr. Lawson




59
        In the alternative, under 18 U.S.C. § 3621(b)(4), this Court should recommend to the BOP
that Mr. Lawson be placed on home confinement under 18 U.S.C. § 3624(c) for the remainder of
his sentence.
60
        DA Rachael Rollins, Statement of Suffolk County District Attorney Rachael Rollins on
today’s hearing before the Supreme Judicial Court (Mar. 31, 2020),
https://www.suffolkdistrictattorney.com/press-releases/items/2020/3/31/statement-of-suffolk-
county-district-attorney-rachael-rollins-on-todays-hearing-before-the-supreme-judicial-court.
                                                 29
       Case 1:04-cr-00273-RBW Document 107 Filed 04/29/20 Page 30 of 30




respectfully requests that this Court grant his emergency motion and order his immediate release

from Butner Low.

       A proposed order is attached. Mr. Lawson respectfully requests that this Court issue an

amended judgment as well, as the BOP has indicated in some (though not all) cases that it

requires such an amended judgment prior to processing compassionate release orders.



                                            Respectfully submitted,

                                            A.J. KRAMER
                                            FEDERAL PUBLIC DEFENDER

                                            ____________/s/______________
                                            JOANNA MUNSON PERALES
                                            Research & Writing Attorney
                                            625 Indiana Ave. NW, Ste. 550
                                            Washington, D.C. 20004
                                            (202) 208-7500




                                               30
